Citation Nr: 0030704	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an earlier effective date for the grant of a 
total rating for compensation based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran provided testimony at a personal hearing held 
before the undersigned Board Member in February 2000, a 
transcript of which is of record.


REMAND

Under the law, VA has a duty to assist the veteran in 
developing all facts pertinent to a claim for benefits.  Such 
assistance shall include assistance in obtaining relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary 
to obtain.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In the instant case, the veteran contends, in essence, that 
he is entitled to an effective date earlier than March 18, 
1998, for the award a total rating based on individual 
unemployability.  Specifically, he alleges that he submitted 
his application for a total rating for compensation based 
upon individual unemployability in August 1997 and the claims 
file contains a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, signed on 
August 4, 1997.

Pertinent law and regulations provide that, unless 
specifically provided otherwise, a claim reopened after final 
adjudication or a claim for increase of compensation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  Section 5110(b)(2) then specifically 
provides otherwise by stating as follows: "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); see also 38 C.F.R. § 3.400(o)(1), (2) (effective 
date of award of increased rating is earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date, otherwise, date of receipt of claim); Swanson 
v. West, 12 Vet. App. 442, 447 (1999); Hazan v. Gober, 10 
Vet. App. 511, 520 (1997).

Accordingly, if an increase in disability is found to have 
occurred within one year prior to receipt of the claim, the 
increase is to be made effective as of the date that the 
increase was "factually ascertainable."  If an increase in 
disability occurred more than one year prior to the claim, 
the increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date that an actual increase in disability is shown.  
38 U.S.C.A. § 5102(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

In this regard, the Board notes that the evidence of record 
includes award letters from the Social Security 
Administration dated in July and November 1995; however, the 
evidence upon which the Social Security Administration 
determination is based is not available for review.  The 
requirement to assist the veteran in obtaining available 
records includes obtaining records relating to the Social 
Security Administration's determination that a veteran is 
disabled.  The Court has held that, although a Social 
Security Administration decision with regard to 
unemployability is not controlling for purposes of VA 
adjudication, the decision is "pertinent" to a 
determination of the veteran's ability to engage in 
substantial gainful employment.  Martin v. Brown, 4 Vet. App. 
136, 134 (1993); see also Brown v. Brown, 4 Vet. App. 307 
(1993) (when another body has determined a veteran is 
unemployable, that determination must be fully addressed, 
without speculation on employability, or the claim must be 
allowed or further development contemplated).  As noted by 
the Court in Collier v. Derwinski, 1 Vet. App. 413 (1991), 
there are significant similarities between the Social 
Security Administration Act and the laws and regulations 
pertaining to VA benefits.  Therefore, the Board has a duty 
to obtain the Social Security Administration records as they 
are pertinent in accurately rating the veteran's disability 
in light of his entire medical history, regardless of the 
extent of medical evidence currently in the veteran's claims 
file.

Documents contained in the veteran's claims file reflect 
that, in April 1998 and in May 1998, the RO requested all 
treatment records dated from March 1, 1997, to the present.  
In this regard, the Board notes that Section 5110(b)(2) 
specifically links any effective date earlier than the date 
of application to evidence that "an increase in disability 
had occurred" and to the receipt of an application within 
one year after that increase in disability.  Hazan v. Gober, 
10 Vet. App. 511, 520 (1997).  Accordingly, inasmuch as the 
date of receipt of the veteran's claim is at issue and the 
veteran claims that he submitted his application in August 
1997, the RO should have requested copies of the veteran's 
outpatient treatment records from at least August 1996 to the 
present.  However, inasmuch as Section 5110(b)(2) requires 
review of all the evidence of record as to the disability in 
order to "ascertain[]" the "earliest" possible effective 
date, the RO should ensure that copies of all VA medical 
records are obtained and considered.  See Hazan, supra at 
518.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1. The RO should request the veteran to 
identify all medical professionals 
from whom he has obtained treatment 
and obtain from all sources identified 
by the veteran any such records that 
are not already associated with the 
claims file.  Regardless of any reply 
from the veteran, the RO should obtain 
copies of complete medical records 
from any VA Medical facility where he 
may have received treatment, to 
include all VA medical records for 
August 1996 and thereafter.

2. The RO should request the Social 
Security Administration to furnish 
copies of the records relied upon in 
making the determination as to the 
veteran's entitlement to disability 
benefits.  Any Administrative Law 
Judge's decision should also be 
provided.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

3. After completing any additional 
development deemed necessary, the RO 
should re-adjudicate the claim of 
entitlement to an effective date 
earlier than March 18, 1998, for the 
award of a total rating based on 
individual unemployability due to 
service-connected disabilities in 
light of any additional evidence added 
to the record.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

